1 F.3d 45
303 U.S.App.D.C. 86
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Ralph D. FERGUSON, Appellant.
No. 92-3169.
United States Court of Appeals, District of Columbia Circuit.
July 23, 1993.

Before MIKVA, Chief Judge, and WALD and BUCKLEY, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that appellant's conviction under 18 U.S.C. Sec. 371 (1988) and 18 U.S.C. Sec. 641 (1988) be affirmed.  The government established beyond a reasonable doubt that appellant formed an agreement to steal guns from the United States, that he knowingly participated in the conspiracy with the intent to steal the guns, and that he committed at least one overt act in furtherance of the conspiracy.  See United States v. Treadwell, 760 F.2d 327, 333 (D.C.Cir.1985), cert. denied, 474 U.S. 1064 (1986).  Also, the commission of a substantive offense and a conspiracy to commit it are separate and distinct offenses, see United States v. Felix, 112 S.Ct. 1377, 1384 (1992), and consecutive sentences may be imposed for the conspiracy and the underlying crime.  United States v. Feola, 420 U.S. 671, 693 (1975).  Finally, appellant has failed to satisfy the demanding standard for overturning a guilty verdict on the grounds of insufficiency of the evidence.  See United States v. Lam Kwong-Wah, 924 F.2d 298, 302 (D.C.Cir.1991).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.